Citation Nr: 0829636	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  99-16 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of a left ankle fracture.

2.  Entitlement to an increased rating for bronchial asthma.


REPRESENTATION

The veteran represented by:  Maryland Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1981, and from October 1983 to July 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 1999 and March 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted service connection for residuals of a 
left ankle fracture and assigned a 10 percent rating 
effective from August 1998.  

In October 1999, he testified at hearing before a hearing 
officer at the RO.  

In a May 2000 rating decision, the RO granted service 
connection for bronchial asthma and assigned a 0 percent 
rating effective from August 1998.  He did not appeal that 
decision, so it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2007).

In the March 2003 rating decision, the RO increased the 
rating for asthma to 10 percent effective July 1, 2002.

In August 2003, the Board remanded the issue involving the 
left ankle disability for additional development.  In June 
2006, the Board remanded both issues for additional 
development.

In a January 2008 rating decision, the Appeals Management 
Center increased the evaluation for asthma to 30 percent from 
June 15, 1999 to July 31, 2000, 10 percent from January 20, 
2002 and 30 percent from August 5, 2004.  The noncompensable 
evaluation remained in effect for the period from August 1, 
2000 to January 19, 2002,

In argument presented to the AMC in June 2008, the veteran's 
representative raised the issue of entitlement to service 
connection for a right knee disability.  This issue is 
referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran's left ankle disability has been manifested 
by pain and moderate limitation of motion since the effective 
date of service connection; in August 2003, he sustained an 
intercurrent tear of the left Achilles tendon.

2.  Since June 15, 1999, the veteran's bronchial asthma has 
required daily treatment with inhalational bronchodilator 
therapy and/or anti-inflammatory medication, but without the 
need for intermittent (at least 3 courses per year) or daily 
use of oral or parenteral systemic corticosteroids; the 
veteran has not had monthly visits to a physician for 
required care of exacerbations or more than one attack per 
week with episodes of respiratory failure.

3.  The results of a July 1999 pulmonary function test (PFT) 
were within normal limits; the results of a May 2004 PFT 
showed forced expiratory volume in one second (FEV-1) was 
78.2 percent of the predicted value and FEV-1/forced vital 
capacity (FVC) was 93 percent of the predicted value; the 
results of a January 2008 PFT showed FEV-1 was 89 percent of 
the predicted value and FEV-1/FVC was 76 percent of the 
predicted value.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for residuals of a left ankle fracture.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5271 (2007).  

2.  The criteria are not met for a rating higher than 30 
percent for bronchial asthma from June 15, 1999 to July 31, 
2000, and from August 5, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.97, DC 6602 (2007).

3.  The criteria are met for a higher 30 percent rating for 
bronchial asthma from August 1, 2000 to August 4, 2004.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, DC 
6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

With regard to the veteran's left ankle, this appeal arises 
from disagreement with the initial disability rating assigned 
following the grant of service connection.   
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated - it has been proven."  
The Court further held that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 116 (2007); Dingess v. 
Nicholson, 19 Vet. App. 473, 484-486 (2006).  Further notice 
is not required with regard to the initial evaluation for the 
ankle disability.

With regard to the claim for an increased rating for asthma, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO did not send a VCAA notice letter specifically 
addressing the evidence necessary to substantiate a claim for 
an increased rating for bronchial asthma.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).  Such an error affects the essential fairness of the 
adjudication. Id.; see Parker v. Brown, 
9 Vet. App. 476 (1996); see also Intercargo Ins. Co. v. 
United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if 
the error does not affect the "essential fairness" of the 
adjudication by preventing her meaningful participation in 
the adjudication of the claim, then it is not prejudicial.  
McDonough, supra Overton v. Nicholson, 20 Vet. App. 427, 435-
7 (2006).  

The March 2003 rating decision was the first notice provided 
to the veteran that his rating had been increased.  That 
decision explained that the rating was increased because of 
VA treatment records that showed the need for intermittent 
use of inhalational or oral bronchodilator therapy.  The 
decision explained that a higher 30 percent rating was not 
warranted because there was no indication that he needed such 
medication on a daily basis.  In his March 2003 notice of 
disagreement (NOD) (VA Form 21-4138), he said that he used 
medication daily and argued that he was entitled to a 30 
percent rating.  

The June 2005 statement of the case (SOC) and October 2005 
and January 2006 supplemental SOCs (SSOCs) provided the 
veteran with criteria used to evaluate bronchial asthma and 
explained that a higher 30 percent was not warranted based on 
the results of PFTs and the fact that he did not require 
daily inhalational or oral bronchodilator therapy or anti-
inflammatory medication.  The duty to notify 
cannot be satisfied by reference to various post-decisional 
communications.  Mayfield v. Nicholson, 444 F.3d 1328, 1334 
(Fed. Cir. 2006).  These documents did serve, however, to put 
a reasonable person on notice as to what was required to 
substantiate the claim, and to specifically tell him what 
rating criteria had to be met.  

The veteran had years after the issuance of the SOC and SSOC 
to submit argument and evidence and to request a hearing.  He 
thus had a meaningful opportunity to participate in the 
adjudication of his claim after receiving this notice.   

In March and June 2006, the RO sent the veteran letters 
providing him with additional information on his claims.  The 
letters informed him of how VA determines disability ratings 
and effective dates.  Specifically, the letters explained 
that a rating is assigned from 0 to 100 percent based on a 
schedule published in title 38, C.F.R., Part 4.  The letters 
notified him that VA considers the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
impact of the condition and symptoms on employment.  The 
letters provided examples of the types of evidence that might 
affect how a disability rating is assigned, including 
statements discussing how his disability affected him.  The 
letters asked him to provide any information or evidence that 
he had not previously told VA about that concerned his level 
of disability or when it began.  These letters also told him 
what evidence VA would obtain and what evidence he was 
responsible for obtaining.

In response to the June 2006 letter, the veteran, through his 
representative, provided copies of medication refills for 
asthma since 2000.  His representative said this evidence 
documented the use of "non-steroid inhalants", "system 
medication", and "steroidal medications".  He thereby 
demonstrated actual knowledge of how ratings were assigned 
and of the evidence needed to substantiate entitlement to an 
increased rating.



At a VA examination in January 2007, the veteran discussed 
the impact of his disability on daily life.  He said that he 
had been "doing fine" with medication.  The discussion 
should have served to put him on notice that the impact of 
the disability on daily life was relevant to the evaluation 
of the disability.

The veteran was not provided with pre-decisional VCAA notice 
in accordance with 38 U.S.C.A. § 5103, but a reasonable 
person could be expected to understand from the post-
decisional notice what was needed to substantiate his claim 
for an increased rating.  He had years after the notice in 
which to submit additional evidence and argument and was 
afforded opportunities to do so.  Furthermore, the veteran 
showed actual notice of this requirement when he submitted 
copies of his prescriptions and informed VA that he took 
asthma medication on a daily basis.  

Hence, he had an opportunity to meaningfully participate in 
the adjudication of his claim after receiving the necessary 
notice.    Therefore, any deficiency in the VCAA notice was 
not prejudicial and did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 890 
(Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427, 
442-443 (2006).

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), VA treatment records, and private 
medical records from Johns Hopkins Medical System and Wyman 
Park Medical Center.  In addition, VA examinations were 
provided in September and October 1998, May and November 
1999, and January 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Legal Analysis

Disability Ratings - In General

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

With regard to the veteran's left ankle disability, when a 
veteran timely appeals the rating initially assigned for his 
disability, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as with his bronchial asthma, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

Initial Rating Higher than 10 Percent for a Left Ankle 
Disability

The veteran's left ankle disability has been evaluated using 
the criteria for limitation of motion of the ankle.  38 
C.F.R. § 4.71a, DC 5271.  Under DC 5271, a 10 percent rating 
is warranted for moderate limitation and a 20 percent rating 
is warranted for marked limitation.  

Normal range of motion of the ankle is from 0 to 20 degrees 
of dorsiflexion and from 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

The report of the October 1998 VA examination indicates the 
veteran complained of intermittent pain without swelling.  He 
said symptoms were exacerbated with prolonged standing or 
walking.  On physical examination there was no swelling, 
fluid, heat, erythema, tenderness, crepitus, or laxity.  
There were no angulations, shortening, or false motion.  
Dorsiflexion was from 0 to 15 degrees and plantar flexion was 
from 0 to 35 degrees.  Inversion and eversion were mildly 
reduced.  An X-ray revealed no degenerative changes or 
evidence of a fracture.

The report of the November 1999 VA examination indicates 
similar findings.  On physical examination there was 
tenderness over the lateral malleolus.  Dorsiflexion was from 
0 to 15 degrees and plantar flexion was from 0 to 35 degrees.  
Inversion and eversion were mildly reduced.  Gait was normal 
and the veteran was able to hop normally on either foot.  An 
X-ray showed no definite abnormalities.

A June 2001 VA treatment record indicates the veteran 
complained of a 2-week history of left ankle pain.  There was 
mild swelling.  There were no known injuries or trauma.  It 
was noted that there was no redness, rash, warmth or previous 
fractures.  He was able to ambulate without sensation of 
instability.  There was tenderness over the medial malleolus.  
He had full range of motion without effusion, instability, 
rash, or ulcers.  Pain was elicited on plantar flexion.

An August 2003 VA treatment record indicates the veteran 
injured his left achilles tendon playing basketball.  A 
magnetic resonance imaging (MRI) showed a partial tear of the 
Achilles tendon.  He was issued an open heel CAM walker 
(boot).  A January 2004 physical therapy note indicates 
dorsiflexion was from 0 to 12 degrees and plantar flexion was 
from 0 to 32 degrees.  In February 2004, he began 
transitioning into regular footwear.  In March 2004, he was 
discharged from physical therapy and urged to return to 
sports slowly.  Dorsiflexion was from 0 to 17 degrees and 
plantar flexion was from 0 to 50 degrees.  An April 2004 MRI 
showed stable thickening of the distal Achilles tendon 
without evidence of recurrent or persistent tear.  

A September 2005 medical record from Johns Hopkins indicates 
the veteran was concerned about his left Achilles tendon 
tear.  He said it was still painful and swollen.  He 
ambulated using an Ace bandage wrap.  

A January 2006 VA treatment record indicates the veteran said 
he had reinjured his left ankle seven times since the August 
2003 Achilles tendon tear.  Range of motion was intact to all 
pedal joints without pain.  There was no erythema.  A slight 
fibrosis was noted at the rupture site on palpation.  The 
edema had decreased.

The report of the January 2007 VA examination indicates the 
veteran complained of left ankle pain.  He said he had not 
missed any days of work since 2004 and was able to drive, 
work and perform activities of daily living.  There was no 
history of incapacitating episodes or flare-ups.  On physical 
examination, he walked without a limp or assistance devices.  
Dorsiflexion was from 0 to 5 degrees with pain along there 
anterior ankle.  Plantar flexion was from 0 to 45 degrees 
with pain in the posterior ankle.  There was also tenderness 
along the lateral ankle ligament, but the ligament was 
stable.  The examiner estimated an additional 5-degree 
functional loss after repetitive use.  

A 10 percent initial rating has been assigned for moderate 
limitation of motion of the veteran's left ankle.  To warrant 
a higher rating, there must be evidence of marked limitation.  
In October 1998 and November 1999, range of motion was 
moderately limited-lacking 5 degrees of dorsiflexion and 10 
degrees of plantar flexion.  An intercurrent injury occurred 
in August 2003 resulting in partial tear of the Achilles 
tendon and an acute worsening of his left ankle disability.  
This increase in disability, however, is not part of the 
service-connected residuals of a left ankle fracture.  

Furthermore, the records do not show a permanent worsening of 
his disability.  When he was discharged from physical therapy 
in March 2004, dorsiflexion was to 17 degrees and plantar 
flexion was to 50 degrees, which was an improvement from the 
November 1999 VA examination.  In January 2007, he had normal 
plantar flexion and dorsiflexion to 5 degrees (lacking 15 
degrees).  Although he showed marked limitation of 
dorsiflexion during this examination, plantar flexion was 
normal.  Considering both dorsiflexion and plantar flexion, 
his overall range of motion was moderately limited.  
Therefore, a higher 20 percent for marked limitation is not 
warranted.  And this has been true throughout the appeal 
period.  

The appeal for a higher initial rating for residuals of a 
left ankle fracture must be denied because the preponderance 
of the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Increased Rating for Bronchial Asthma

With regard to bronchial asthma, the RO reviewed VA treatment 
records and considered a July 2002 record as an informal 
claim for an increased rating.  

The veteran's bronchial asthma is evaluated under DC 6602.  
38 C.F.R. § 4.97.  The pertinent criteria are:

FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or 
immuno-suppressive medications 
...............................................................100

FEV-1 of 40- to 55-perdent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of 
exacerbations, or; intermittent (at least three 
per year) courses of systemic (oral or 
parenteral) corticosteroids...........................60

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalation 
or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.............................30

FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator 
therapy.......................................................................10

As an initial matter, the Board notes that this issue 
involves a claim for an increased rating rather than the 
appeal of an initial rating.  Generally, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1), (2); VAOPGCPREC 12-
98 (1998).  

The first part of the criteria focuses on the results of 
PFTs.  The veteran underwent PFTs in July 1999, May 2004, and 
July 2008.  The results of the July 1999 VA PFT indicate FEV-
1 was 91 percent and FEV-1/FVC was 105 percent.  These 
results were within normal limits and equivalent to a 0 
percent rating.  The results of a May 2004 Johns Hopkins PFT 
indicate FEV-1 was 78.2 percent and FEV-1/FVC was 93 percent.  
This is equivalent to a 10 percent rating.  The results of 
the January 2008 VA PFT indicate FEV-1 was 89 percent and 
FEV-1/FVC was 76 percent.  This is equivalent to a 10 percent 
rating.  So, at a minimum, these results entitle him to a 
rating of 10 percent from May 2004.  

The criteria also provide for a 10 percent rating for 
intermittent inhalational or oral bronchodilator therapy and 
a higher 30 percent rating for daily inhalation or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  According to a September 2005 letter from Dr. 
Patel, a physician at Johns Hopkins Community Physicians, the 
veteran required daily Advair and Singulaire for control of 
his chronic asthma dating back to at least 2000.  Advair is a 
steroid inhaler used to reduce inflammation and constriction 
and is usually taken twice a daily.  Singulaire is a 
leukotriene receptor antagonist, which is taken orally once a 
day.

A list of medications from the VA Medical Center (VAMC) in 
Baltimore indicates the veteran was prescribed a triaminolone 
oral inhaler beginning June 15, 1999.  He was instructed to 
use triamcinolone twice a day.  Triaminolone is a 
corticosteroid used as an anti-inflammatory medication for 
asthma.  Thereafter he was also prescribed the following 
inhalants:  beclomehasone (a corticosteroid), fluticasone (a 
corticosteroid), formoteral (a beta 
antagonist/bronchodialator), and flunisolide 
(corticosteroid).  These medications or combinations of 
medications were prescribed for daily use through at least 
June 2007.  Thus, the evidence indicates a 30 percent rating 
is warranted from June 15, 1999.  

Prior to June 15, 1999, the evidence does not indicate the 
veteran used these medications daily.  At the September 1998 
VA general medication examination, he was asymptomatic and 
not using any medication.  At the May 1999 VA respiratory 
examination, he said he used Azmacort (triamcinolone) and 
Proventil (albuterol), but he did not say how often.  At an 
October 1999 VA heart examination, he said he used Proventil 
and Azmacort every other day.  Although there is some 
discrepancy in the record as to when he began using these 
medications daily, resolving reasonable doubt in his favor, 
the Board finds that he was prescribed the use of these 
medications daily from June 15, 1999, and a 30 percent rating 
is warranted from that date.  

The VA records showing daily therapy from June 15, 1999, is 
considered an informal claim for an increase in benefits.  38 
C.F.R. § 3.157(b). 

The Board has considered whether the veteran is entitled to 
higher 60 or 100 ratings during the appeal period.  The 
evidence, however, does not indicate that treatment of his 
bronchial asthma has required either intermittent (at least 
three courses a year) or daily use of systemic (oral or 
parental) corticosteroids.  His asthma has required the use 
of inhalation corticosteroids, but not oral or parental 
corticosteroids.  He was prescribed a single course of oral 
corticosteroids (Prednisone) in June 1999, but there has been 
no evidence of any use of oral corticosteroids since then.  
The evidence also does not indicate monthly visits to a 
physician for required care of exacerbations or more than one 
attack per week with episodes of respiratory failure. 

In sum, a 30 percent rating is warranted from June 15, 1999.  
To this extent, his claim for a higher rating is granted from 
August 1, 2000 to August 4, 2004.  A rating higher than 30 
percent, however, is denied from June 15, 1999 to July 31, 
2000, and from August 5, 2004.  The preponderance of the 
evidence is against higher ratings-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

In this case, the veteran's symptoms are contemplated by the 
rating criteria.  There is no showing that the veteran's 
service-connected disabilities present such an exceptional or 
unusual disability picture so as to warrant the assignment of 
ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.  

The veteran's schedular evaluations are intended to 
compensate him for considerable time lost from employment 
consistent with those evaluations.  38 C.F.R. § 4.1.  There 
is no evidence of marked interference with employment.  The 
evidence also does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the rating schedule. 

In the absence of evidence of exceptional factors for extra-
schedular ratings under 38 C.F.R. § 3.321(b)(1), the Board is 
not required to remand the claims for consideration of 
extraschedular ratings.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

A higher initial rating for residuals of a left ankle 
fracture is denied.

An increased rating higher than 30 percent for bronchial 
asthma is denied from June 15, 1999 to July 31, 2000, and 
from August 5, 2004.  

An increased rating of 30 percent for bronchial asthma is 
granted from August 1, 2000 to August 4, 2004.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


